Citation Nr: 0201736	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  97-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for loss of teeth as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for peptic ulcer 
disease, to include as a result of exposure to ionizing 
radiation.

4.  Entitlement to service connection for a kidney disorder, 
to include as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine, to include as a result of 
exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1949 and from November 1954 to August 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1996 and April 1997 by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a determination by the RO in June 1961 
denied the veteran's claim of entitlement to outpatient 
dental treatment.  The veteran did not appeal that rating 
action, which is final.  38 U.S.C.A. § 7105 (West 1991).  The 
veteran's current claim concerning his teeth is that he 
sustained loss of teeth as a result of exposure to ionizing 
radiation during active service.  A claim for service 
connection for loss of teeth on a direct basis is not before 
the Board at this time.

A decision by the Board in July 1985 denied the veteran's 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) on a direct basis.  The 
veteran's current claim concerning his pulmonary system is 
that he developed COPD as a result of exposure to ionizing 
radiation during active service.  A claim for service 
connection for COPD on a direct basis is not before the Board 
at this time.

In June 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in December 2001.

The Board is undertaking additional development on the issue 
of entitlement to service connection for degenerative 
arthritis of the lumbosacral spine pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing that 
issue.


FINDINGS OF FACT

1.  During active service, the veteran did not engage in a 
radiation-risk activity.

2.  The appellant is not a radiation-exposed veteran.

3.  Peptic ulcer disease was not present during the veteran's 
periods of active service or within any applicable 
presumptive period and is not related to any incident or 
manifestation during active service.

4.  A kidney disorder was not present during active service 
and is not related to any incident or manifestation during 
active service.



CONCLUSIONS OF LAW

1.  Loss of teeth, COPD, peptic ulcer disease, and a kidney 
disorder are not results of exposure to ionizing radiation.  
38 U.S.C.A. §§  1112, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.309, 3.311 (2001).

2.  Peptic ulcer disease was not incurred in or aggravated by 
service, nor may the disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

3.  A kidney disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claims 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
service connection for a disability claimed to have been 
incurred during active service on a direct basis, on a 
presumptive basis as a chronic disease, or on a presumptive 
basis as a result of exposure to ionizing radiation.  
Specifically, in the Statement of the Case, the RO notified 
the veteran of the requirement, under the provisions of 
38 C.F.R. § 3.311 (b)(4), to submit competent scientific or 
medical evidence that the conditions for which he seeks 
service connection are radiogenic diseases.  Because peptic 
ulcer disease and a kidney disorder were not present during 
the veteran's active service, a medical opinion on the 
question of whether a current disability is linked to 
findings in service is not required.  Furthermore, the RO 
obtained from the National Personnel Records Center all 
available service medical records.  The Board, therefore,  
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claims on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted on a direct basis for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by 2 different methods.  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c); see also 38 C.F.R. § 3.309(d) (1999).  
VA has proposed to amend 38 C.F.R. § 3.309(d)(2) by adding 
additional types of cancer, including cancer of the colon, to 
the list of types of cancer subject to presumptive service 
connection but that regulatory amendment has not been finally 
promulgated.  See 66 Fed. Reg. 41483 (August 8, 2001).  
Diseases listed in 38 C.F.R. § 3.309(d)(2) shall be service 
connected if they become manifest in a radiation-exposed 
veteran as defined in 38 C.F.R. § 3.309(d)(3), provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. § 3.309(d)(3) provides that 
the term radiation-exposed veteran means, in the case of a 
veteran who served on active duty, one who participated in a 
radiation-risk activity.  The term radiation-risk activity 
means:
(A) Onsite participation in a test involving the atmospheric 
detonation of a nuclear device;
(B) The occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period August 6, 1945, through 
July 1, 1946;
(C) Internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable 
to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan, during the period August 6, 
1945, through July 1, 1946.  38 C.F.R. § 3.309 (d)(3)(ii).    

In the veteran's case, he alleges that he may have been 
exposed to radiation in service in Germany in 1955-56 when he 
was on guard duty at a bunker which contained atomic 
artillery shells.  The veteran has stated that, on one 
occasion, an officer told him not to stand too close to the 
door of the bunker to avoid any possible radiation exposure 
through the door.  The Board notes that the activity which 
the veteran alleges he engaged in on active duty is not a 
radiation risk activity as that term is defined in 38 C.F.R. 
§ 3.309 (d)(3)(ii).  

While this case was in remand status, the United States Army 
Center for Health Promotion and Preventive Medicine reported 
in March 2001 that its primary mission is researching 
occupational exposures for individuals who served in the 
Army.  That agency of the Department of Defense stated:

The U.S. Army Ionizing Radiation Dosimetry Branch 
located at Redstone Arsenal, Alabama, determined that 
there is no record of [the veteran] being 
occupationally exposed to ionizing radiation during his 
service with the U.S. Army.  The U.S. Army Ionizing 
Radiation Dosimetry Branch is the U.S. Army's 
repository for historical records of occupational 
radiation exposures.  This information indicates that 
he was not enrolled in a personnel monitoring program 
and that suggests that he was not employed in such a 
manner as to be occupationally exposed to ionizing 
radiation during his service with the U.S. Army in 
Germany.  While this search of available records was 
unable to confirm that he received an ionizing 
radiation dose sufficient to cause adverse health 
effects, we are not able to rule out that undocumented 
occupational radiation exposures may have occurred 
during his military service.  Keep in mind, however, 
that it is likely that in cases where there was the 
probability for an individual to receive substantial 
ionizing radiation doses, dosimetry would have been 
issued and monitoring would have been performed.

The veteran, as a layman without medical or scientific 
training or expertise, is not qualified to offer an opinion 
on the question of whether he was or was not exposed to 
ionizing radiation during his period of active service, 
which, the Board finds, is a medical or scientific question.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  By 
regulation, competent lay evidence is defined as evidence not 
requiring that the proponent have specialized education, 
training, or experience; lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters which can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2) (66 Fed. 
Reg. 45,630, August 29, 2001).  In this regard, the Board 
notes that there is no indication in the record that the 
veteran had the education, training or experience to observe 
or detect ionizing radiation.  The veteran has not submitted 
any finding or opinion by an individual with medical and/or 
scientific training and expertise that he was in fact exposed 
to ionizing radiation during active service.  Therefore, the 
Board finds that the veteran was not so exposed and that he 
is not a radiation-exposed veteran.  Furthermore, loss of 
teeth, COPD, peptic ulcer disease, and kidney disease other 
than cancer are not diseases listed at 38 C.F.R. 
§ 3.309(d)(2).  The Board concludes that the requirements of 
38 U.S.C.A. § 1112(c), 38 C.F.R. § 3.309(d) for service 
connection have not been met with regard to the disabilities 
for which the veteran is seeking service connection in his 
current appeal.

With regard to the second method by which service connection 
for a disability which is claimed to be attributable to 
radiation exposure during service can be demonstrated, 
38 C.F.R. § 3.311(b) (2001) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
38 C.F.R. § 3.311(a)(1) provides that an assessment will be 
made as to the size and nature of the radiation dose or doses 
in all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 3.309 
and it is contended that the disease is a result of exposure 
to ionizing radiation in service.  Loss of teeth, COPD, 
peptic ulcer disease, and kidney disease other than cancer 
are not listed as radiogenic diseases at 38 C.F.R. 
§ 3.311(b).  Regulations provide that, if a claim is based on 
a disease other than one of those listed in 38 C.F.R. 
§ 3.311(b)(2) or (3), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4) (2001).  In the instant 
case, the veteran has not submitted any scientific or medical 
evidence that loss of teeth, COPD, peptic ulcer disease, or 
kidney disease other than cancer are radiogenic diseases.  
Therefore, the requirements of 38 C.F.R. § 3.311(b) have not 
been met, and entitlement to service connection for loss of 
teeth, COPD, peptic ulcer disease, and a kidney disorder as a 
result of exposure to ionizing radiation is not established 
on any basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.309, 3.311.

As noted in the Introduction section of this decision, the 
only service connection claims before the Board at this time 
with regard to loss of teeth and COPD are claims that those 
disabilities were the result of exposure to ionizing 
radiation.  It is, therefore, not necessary for the Board to 
consider those claims on other bases.  (Although it is 
possible to establish service connection for a disability as 
a result of exposure to ionizing radiation on a direct basis, 
even though the disability is not a radiogenic or presumptive 
disease, see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the veteran's direct service connection claims were the 
subject of final RO and Board decisions and are not before 
the Board at this time.)

Service connection for peptic ulcer disease as a result of 
exposure to ionizing radiation is being denied by the Board 
for the reasons stated above.  A claim for entitlement to 
service connection for peptic ulcer disease on a direct basis 
and a claim of entitlement to service connection for peptic 
ulcer disease on a presumptive basis as a chronic disease 
must also be considered.  Certain diseases, including peptic 
ulcer disease, may be presumed to have been incurred in 
service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309. 

The veteran's service medical records for his 2 periods of 
active service are entirely negative for any complaint, 
finding, or diagnosis of gastrointestinal (GI) disease or 
abnormality.  At an examination for service separation in 
August 1956, his abdomen and viscera were evaluated as 
normal.  The veteran testified at a personal hearing in 
October 1997 that, during service, he took Alka-Seltzer and 
Tums for gastric problems when he was under "stress".  

In March 1978, the veteran related his medical history to a 
VA physician.  At that time, he stated that, in August 1975 
(approximately 19 years after his separation from active 
service), he developed signs and symptoms of peptic gastritis 
and duodenitis, and he improved remarkably on treatment with 
Maalox and Chardonna.  In March 1978, the veteran underwent a 
VA upper GI series of X-rays.  Findings included mildly to 
moderately hypertrophied gastric folds and deformity of the 
duodenal bulb, with a possible area of ulceration on the 
inferior aspect of the bulb; the second portion of the 
duodenum was deformed and there was mucosal thickening in 
that area.  A VA GI series in May 1978 showed partial healing 
of the postbulbar ulcer crater and a small ulcer niche.  At a 
VA examination in May 1978, there were no masses, rigidity, 
fluid, or distention.  Bowel sounds were normal.  There was 
moderate epigastric tenderness.  The liver, kidneys, and 
spleen were not palpable.  Diagnoses included duodenal ulcer.

During VA hospitalization in January 1991, the veteran 
underwent an exploratory laparotomy, truncal vagotomy, and 
pyloroplasty.

The veteran was admitted to a private hospital in July 1992 
for evaluation of GI bleeding.  A history of a previous 
Billroth II gastric surgery was noted.  An upper GI endoscopy 
was performed.

A VA upper GI series in May 1996 showed antral duodenal 
deformity without active ulceration.  At a VA general medical 
examination in May 1996, the veteran gave a history of 
stomach surgery at a VA facility in 1991.  Diagnoses included 
status post peptic ulcer surgery.

There is no medical evidence of record relating peptic ulcer 
disease, first diagnosed many years after service, to any 
incident or manifestation during the veteran's periods of 
active service.  There is no evidence that peptic ulcer 
disease was manifested to a compensable degree or to any 
degree within one year of the veteran's separation from 
active service in August 1956.  In the absence of any 
competent evidence to support the claim, the Board finds that 
there is no basis in law by which service connection might be 
granted for peptic ulcer disease on either a direct or 
presumptive basis.  38 U.S.C.A. §§  1110, 1112, 1131; 
38 C.F.R. §§ 3.307, 3.309.

With regard to the claim for service connection for a kidney 
disorder, the veteran's service medical records are entirely 
negative for complaints, findings, or a diagnosis related to 
the kidneys.  At the examination for separation in August 
1956, the veteran's genitourinary system was evaluated as 
normal.  At a VA examination in May 1978, the veteran's 
genitourinary system, including the kidneys, was evaluated as 
normal.  During VA hospitalization in January 1991, the 
veteran underwent a cystourethrogram and balloon dilatation 
at the ureteropelvic junction.

There is no medical evidence of record relating a kidney 
disorder to any incident or manifestation during the 
veteran's periods of active service. In the absence of any 
competent evidence to support the claim, the Board finds that 
there is no basis in law by which service connection might be 
granted for a kidney disorder on a direct basis.  38 U.S.C.A. 
§§  1110, 1131. 

As the preponderance of the evidence is against the veteran's 
claims for service connection for loss of teeth, COPD, peptic 
ulcer disease, and a kidney disorder, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001). 



ORDER

Service connection for loss of teeth as a result of exposure 
to ionizing radiation is denied.

Service connection for chronic obstructive pulmonary disease 
as a result of exposure to ionizing radiation is denied.

Service connection for peptic ulcer disease, to include as a 
result of exposure to ionizing radiation, is denied.

Service connection for a kidney disorder, to include as a 
result of exposure to ionizing radiation, is denied.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



